Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 17-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Bouska (USPN. 10928532) and Ellmauthaler et al. (hereinafter "Ellmauthaler") (USPAP. 20170176243). 
Regarding claims 1 and 17, Bouska discloses a method for borehole measurements, comprising: 
receiving one or more signals from a linear receiver array (Pars. 18, ); 
isolating a first arriving energy (Pars. 158 and 160); 
selecting a reference instantaneous phase on a reference receiver (Par. 165); 
finding the reference instantaneous phase for the linear receiver array (Par. 165); 
computing a relative travel time shift (Pars. 63-66); 
combining a reference pick time with a relative time (Pars. 51, 166, 167); and determining a travel time (Pars. 51, 166, 167).
	However, Bouska does not disclose "computing an arctan of a Hilbert Transform" (Pars. 29 and 50). 

	Regarding claim 2, Bouska and Ellmauthaler disclose everything as applied above. In addition, Bouska discloses pre-conditioning waveforms (Par. 56).
	Regarding claim 3, Bouska and Ellmauthaler disclose everything as applied above. In addition, Ellmauthaler discloses wherein the computing the arctan of the Hilbert Transform is computed with the pre-conditioning waveforms (Pars. 29 and 50, 161).
	Regarding claims 4 and 19, BOuska discloses identifying a reference receiver pick time (Fig. 9, step 22). 
	Regarding claims 5 and 20, Bouska discloses that the isolating a first arriving energy is isolated with the reference receiver pick time (Par. 160).
	Regarding claim 18, Bouska discloses wherein the conveyance is a wireline or a drill string (Pars. 90-94).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bouska and Akhmetsafin et al. (hereinafter "Akhmetsafin")(USPAP. 20080123468).
Regarding claim 6, Bouska does not explicitly disclose computing a local slowness three dimensional function. 
Akhmetsafin teaches " computing a local slowness three dimensional function" (Pars. 5, 7, 11, 15, 24, 25, 32, and 34-38).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify BOuska's invention using Akhmetsafin's computation method to arrive at the claimed invention as applied above to accurately describe the acoustic data recorded by the array of M receivers (Akhmetsafin: Par. 32). 
Regarding claims 7 and , Bouska does not explicitly disclose "wherein the finding the reference instantaneous phase for the linear receiver array is found with the local slowness three dimensional function". 
Akhmetsafin teaches ""wherein the finding the reference instantaneous phase for the linear receiver array is found with the local slowness three dimensional function" (Pars. 5, 7, 11, 15, 24, 25, 32, and 34-38).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify BOuska's invention using Akhmetsafin's invention to arrive at the claimed invention as applied above to accurately describe the acoustic data recorded by the array of M receivers (Akhmetsafin: Par. 32). 




	Allowable Subject Matter

Claims 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 8, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein  "assigning a reference receiver as a matched filter; performing a cross-correlate filter with one or more receivers; computing a relative travel time shift; aligning a first arrival energy; assigning an average of aligned first arrival energy as the matched filter; evaluating a convergence" in combination with other limitations in the claims as defined by Applicant. 
Claims 9-16 depend from allowed claim 8 and therefore are also allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG HUYNH/            Primary Examiner, Art Unit 2857                                                                                                                                                                                            	March 25, 2021